Opinion of the Court

PER CURIAM:
A general court-martial convicted appellant, inter alia, of signing two false official records with intent to deceive (specifications 1 and 3 of Charge I), in violation of Article 107, Uniform Code of Military Justice, 10 U.S.C. § 907. Both of these forms were signed at the same time when appellant went to the base housing office to apply for base housing. In the course of making this application, appellant filled out and signed two forms on which he falsely indicated that he had a wife and two dependent children.
Under these circumstances, we conclude that “what is substantially one transaction” has been “made the basis for an unreasonable multiplication of charges” against appellant. See para. 266, Manual for Courts-Martial, United States, 1969 (Revised edition); see also United States v. Morris, 18 M.J. 450 (C.M.A.1984). As we pointed out in Morris, once these facts became “clear from the evidence of record, it was incumbent on the trial judge — and subsequently the Court of Military Review — either to consolidate the specifications or to dismiss a specification as multiplicious.” Id. at 451. Because such action was not taken below, we will effect it now. The court below held these two specifications were multiplicious for sentencing and reassessed the sentence, so appellant was not prejudiced as to sentence by this multiplicity.
Specifications 1 and 3 of Charge I are consolidated into specification 1, which is amended by adding, after the phrase “Application for and Assignment to Military Family Housing,” the words: “and 6550 ABW Form 16, Housing Occupancy Record”; and by changing all relevant singular verbs and nouns to plural. The decision of the United States Air Force Court of Military Review as to specifications 1 (as consolidated) and 2 of Charge I, Charges III and V and their specifications, and the sentence is affirmed.